The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 1, 9-10, 12-13, 21-22, 25-26, 29 and 32-33 are presented for examination.
	Applicant’s Amendment filed July 28, 2022 has been entered into the present application. 
	Claims 1, 9-10, 12-13, 21-22, 25-26, 29 and 32-33 remain pending. Claim 1 is amended. Claim 11 is cancelled. 
Applicant’s arguments, filed July 28, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election with traverse of the invention of Group II (original claims 1-22), directed to a method of treating or preventing a NO-responsive disease or disorder by administering to a subject in need thereof an effective amount of an A-type procyanidin composed of n monomeric units of the recited formula, or a method of treating hypertension by administering to a subject in need thereof an effective amount of an A-type procyanidin composed of n monomeric units of the recited formula, and the election of (i) the A-type procyanidin trimer (2R,3R,4S)-2,8-bis(3,4-dihydroxyphenyl)-4-[(2R,3S)-2-(3,4-dihydroxyphenyl)-3,4-dihydro-3,5,7-trihydroxy-2H-1-benzopyran-8-yl]-3,4-dihydro-8,14-methano-2H,14H-1-benzopyrano[7,8-d][1,3]benzodioxocin-3,5,11,13,15-pentol, which is a compound of the chemical structure 
    PNG
    media_image1.png
    240
    269
    media_image1.png
    Greyscale
as the single disclosed species of A-type procyanidin, (ii) hypertension as the single disclosed species of NO-responsive disease or disorder, and (iii) a subject at risk of heart attack as the single disclosed species of subject to be treated, as stated in the reply filed January 19, 2021, which is still in effect over the claims. 
	Thus, claims 12, 22 and 25 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	The claims that are drawn to the elected invention and elected species are claims 1, 9-10, 13, 21, 26, 29 and 32-33 and such claims are herein acted on the merits infra.

Status of Rejections Set Forth in the June 9, 2022 Non-Final Office Action
	In reply to the rejection of claims 1, 10-11, 26 and 32 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Howell et al. (WO 99/12541 A1; 1999) in view of Foo et al. (“A-Type Procyanidin Trimers from Cranberry that Inhibit Adherence of Uropathogenic P-Fimbriated Escherichia coli”, J. Nat. Prod., 2000; 63:1225-1228), as set forth at p.4-9 of the previous Office Action dated June 9, 2022, Applicant now amends claim 1 to remove the embodiment directed to “preventing a nitric oxide (NO)-responsive disease or disorder” in a subject in need of such prevention, thereby limiting the claim to “[a] method of treating a nitric oxide (NO)-responsive disease or disorder by administering to a subject in need of such treatment” the recited A-type procyanidin composition. Accordingly, the rejection is now hereby withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 9-10, 13, 21, 26 and 29 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,675,630 B2, citing to Escobar (“Hypertension and Coronary Heart Disease”, Journal of Human Hypertension, 2002; 16:S61-S63) as evidence, each already of record, for the reasons of record set forth at p.9-11 of the previous Office Action dated June 9, 2022, of which said reasons are herein incorporated by reference. 
	Applicant’s cancellation of claim 11 necessitates the removal of such claim from the statement of the rejection above. 
	Newly amended claim 1 is limited to “[a] method of treating a nitric oxide (NO)-responsive disease or disorder” in a subject “in need of such treatment” via administering the recited composition of the A-type procyanidin trimer. 
	‘630 recites A-type procyanidins of identical chemical structure to those instantly claimed, in which the A-type procyanidin is administered for inducing vasorelaxation in a hypertensive subject to treat hypertension in the form of a composition that consists of an effective amount of the A-type procyanidin to induce vasorelaxation in the subject, and further recites in the patent claims that the A-type procyanidin is “substantially pure”. As the ‘630 claims provide for the administration of a composition in which the sole component thereof is the A-type procyanidin (as necessarily implied by defining such composition as “consisting” of the A-type procyanidin), such teaching meets Applicant’s requirement directed to “treating” a NO-responsive disease or disorder that is hypertension in a subject in need of such treatment for hypertension via administering an A-type procyanidin that is “isolated and purified to be at least about 90% pure” as instantly claimed. 
	
	2.	Claims 32-33 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,675,630 B2, citing to Escobar (“Hypertension and Coronary Heart Disease”, Journal of Human Hypertension, 2002; 16:S61-S63) as evidence, 
	as applied above to claims 1, 9-10, 13, 21, 26 and 29, 
	further in view of Howell et al. (WO 99/12541 A1; 1999), 
	each already of record, for the reasons of record set forth at p.11-12 of the previous Office Action dated June 9, 2022, of which said reasons are herein incorporated by reference. 

	Response to Applicant’s Arguments
	In reply, Applicant “requests that the outstanding non-statutory double patenting rejections of the pending claims be held in abeyance until the claims of this application are otherwise found to be allowable” (Remarks, p.7). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant is notified that the instant claims are not in condition for allowance at this time in view of the pending nonprovisional rejection set forth infra. In view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘630 patent claims, the rejection remains proper and is maintained at this time. 
	For these reasons supra, rejection of claims 1, 9-10, 13, 21, 26, 29 and 32-33 is proper.

Conclusion
Rejection of claims 1, 9-10, 13, 21, 26, 29 and 32-33 is proper.
Claims 12, 22 and 25 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 3, 2022